         Case 1:13-cr-00580-JMF Document 302 Filed 04/06/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    April 2, 2021

BY ECF & ELECTRONIC MAIL

The Honorable Jesse M. Furman
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     United States v. Davon Williams, 13 Cr. 580 (JMF)

Dear Judge Furman:

        The parties write jointly, pursuant to the Court’s March 31, 2021 Order, regarding the
conference in the above-captioned violation of supervised release (“VOSR”) proceedings
currently scheduled on April 12, 2021 at 2:15 p.m. (the “April 12 Conference”). The parties are
continuing discussions regarding a possible resolution of the VOSR specifications filed against
the defendant. To facilitate those ongoing discussions, the parties jointly request an adjournment
of the April 12 Conference for a period of approximately 30 days.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney for the
                                                    Southern District of New York

                                                 By: _____/s/__________________________
                                                     Christopher J. DiMase
                                                     Assistant United States Attorney
                                                     (212) 637-2433

cc:    David Stern, Esq. (by ECF and electronic mail)
       U.S. Probation Officer Michael Nicholson (by electronic mail)


 Application GRANTED. The conference is hereby ADJOUNRED to May 24, 2021, at 2:30 p.m.
 The Clerk of Court is directed to terminate Doc. #301. SO ORDERED.




                                           April 5, 2021
